

EXHIBIT 10.76
CLIFFS NATURAL RESOURCES INC.
PERFORMANCE RESTRICTED SHARE UNITS AGREEMENT
WHEREAS, XXXX (the “Grantee”) is an employee of Cliffs Natural Resources Inc.
(the “Company”) or a Subsidiary, as defined in the Company’s Amended and
Restated Cliffs 2007 Incentive Equity Plan, as amended (the “Plan”); and
WHEREAS, the Chief Executive Officer of the Company has been authorized by a
resolution of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of the Company to make awards under the Plan.
NOW, THEREFORE, pursuant to the Plan, the Company has granted to the Grantee XXX
performance-based Restricted Share Units (hereinafter referred to as
“Performance Restricted Share Units”) covering XXX Shares, effective May 26,
2011 (the “Date of Grant”), subject to the terms and conditions of the Plan and
the following terms, conditions, limitations and restrictions:
1.    Award of Performance Restricted Share Units. Pursuant to the Plan, the
Company, by delegated authority of the Committee, has granted to the Grantee the
number of Performance Restricted Share Units as specified above, without
dividend equivalents, effective as of the Date of Grant.
2.    Issuance of Shares. The Performance Restricted Share Units covered by this
Agreement shall result in the issuance of Shares (or cash or a combination of
Shares and cash, as decided by the Committee in its sole discretion), if at all,
only after the such Performance Restricted Share Units are vested as provided in
Section 3. The issuance of Shares will be at no cost. Notwithstanding the terms
of the Plan providing the Committee with discretion to settle Performance
Restricted Share Units in cash, vested Performance Restricted Share Units
covered by this Agreement shall be settled only through the issuance of Shares.



--------------------------------------------------------------------------------



3.    Vesting of Performance Restricted Share Units. The Performance Restricted
Share Units covered by this Agreement shall become fully vested and 100%
nonforfeitable upon the date as of which the Performance Target, as more
particularly set forth in Exhibit A, has been achieved (“Vesting Date”), as
determined and certified by the Committee, and provided (i) the Vesting Date
occurs on or before the fourth anniversary of the Date of Grant; and (ii) the
Grantee remains an employee of the Company or a Subsidiary on such Vesting Date.
(a)    Notwithstanding the provisions hereof, in the event of Grantee’s
involuntary termination by the Company for a reason other than “Cause” (as
defined in the Plan), and if the applicable Performance Target is achieved as
otherwise described in Section 3 above, Grantee shall receive Shares in payment
of the Performance Restricted Share Units covered by this Agreement that are
prorated based upon the number of full months between May 26, 2011 and the date
the Grantee ceased to be employed by the Company or a Subsidiary, as determined
in accordance with Section 4(d), compared to the months between May 26, 2011 and
the Vesting Date.
(b)    Notwithstanding the provisions of Section 3 above, in the event that the
employment of the Grantee with the Company and its Subsidiaries shall be
terminated prior to the Vesting Date by reason of:
(i)    his Disability, or
(ii)    his death,
and if the applicable Performance Target is achieved as otherwise described in
Section 3 above, all of the Shares covered by the Performance Restricted Share
Units covered by this Agreement shall become fully vested and nonforfeitable.
(c)    Notwithstanding the other provisions of this Section 3, the Committee, in
its sole discretion, may accelerate the vesting of the Performance Restricted
Share Units covered by this Agreement to a date prior to the Vesting Date.
4.    Forfeiture.
(a)    Any of the Performance Restricted Share Units covered by this Agreement
that have not become nonforfeitable in accordance with Section 3 hereof shall be
forfeited if the Grantee ceases to be employed by the Company or a Subsidiary,
as determined in accordance with Section 4(d), at any time prior to the Vesting
Date.
(b)    The Grantee shall not, prior to the Vesting Date, render services for any
organization or engage directly or indirectly in any business which is a
competitor of the Company or any affiliate of the Company, or which organization
or business is or plans to become prejudicial to or in conflict with the
business interests of the Company or any affiliate of the Company.
(c)    Failure to comply with the provisions of subsection (b) above will cause
Grantee to forfeit his right to Performance Restricted Share Units covered by
this Agreement.
(d)    Unless otherwise provided in a written employment agreement between the
Grantee and the Company or a Subsidiary, the Grantee shall cease to be employed
by the Company or a Subsidiary for purposes of determining the vesting or
forfeiture of his Performance Restricted Share Units on the date on which he
receives notice of termination of employment from the Company or a Subsidiary
and, for greater certainty, the Grantee shall not be considered to be employed
by the Company or a Subsidiary during any notice period that arises upon an
involuntary termination of employment (whether wrongful or otherwise and whether
or not for Cause) of the Grantee.



--------------------------------------------------------------------------------



(e)    No Shares shall be issued and no payment or other compensation shall be
provided to any person in respect of any Performance Restricted Share Units that
are forfeited by the Grantee, or on account of damages relating to any such
Performance Restricted Share Units.
5.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Shares pursuant to this Agreement if the issuance or
payment thereof would result in a violation of any such law; provided, further,
that the Shares will be issued at the earliest date at which the Company
reasonably anticipates that the issuance of the Shares will not cause such
violation.
6.    Withholding Taxes. The provisions of Section 16.3 of the Plan shall apply
mutatis mutandis to the extent that the Company or a Subsidiary is required to
withhold federal, state, provincial, local or foreign taxes or other statutory
deductions in connection with the Grantee’s Performance Restricted Share Units.
7.    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company, by reason of the transfer of his employment among the
Company and its Subsidiaries or an approved leave of absence.
8.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
9.    Collection and Use of Personal Information. In order to facilitate the
administration of this Award and the Plan, the Company and its Subsidiaries will
need to collect, hold, and use certain personal information about the Grantee
and to transfer such personal information among themselves and to third parties.
As a condition of accepting this Award, the Grantee authorizes and consents to
such collection, holding, use and transmission of such personal information for
the purpose of the administration of this Award and the Grantee’s participation
in, and the general administration of, the Plan (including, without limitation,
the transmission of such personal information out of the Grantee’s home country
and including to countries with less data protection than the data protection
provided by the Grantee’s home country). The Grantee acknowledges that this
consent is valid for the period relevant to the administration of the Plan.
The Company will take reasonable steps to ensure that persons receiving the
Grantee’s personal information will treat it as private and confidential and
will not disclose such information for purposes other than the management and
administration of this Award and the Plan and will take reasonable measures to
keep the Grantee’s personal information private, confidential, accurate and
current.
10.    Transferability. Except for certain stipulations mentioned in the Plan,
the Performance Restricted Share Units are non-transferable and any attempts to
assign, pledge, hypothecate or otherwise alienate or encumber (whether by law or
otherwise) any Performance Restricted Share Units shall be null and void.
11.    Canadian Resale Restrictions. The Performance Restricted Share Units are
being offered pursuant to statutory exemptions from prospectus requirements
available under applicable provincial securities legislation, which exemptions
impose restrictions on the initial offering of the



--------------------------------------------------------------------------------



Performance Restricted Share Units, the conversion into the underlying Shares
and the subsequent resale and transfer of the Performance Restricted Share Units
or of the underlying Shares.
The Company is not a reporting issuer in any province or territory of Canada and
its securities are not listed on any stock exchange in Canada and there is
currently no public market for the Performance Restricted Share Units or the
underlying Shares in Canada. The Company currently has no intention of becoming
a reporting issuer in Canada, filing a prospectus with any securities regulatory
authority in Canada to qualify the resale of the Performance Restricted Share
Units or the underlying Shares to the public, or listing its securities on any
stock exchange in Canada. Accordingly, to be made in accordance with securities
law, any resale and transfer of the Performance Restricted Share Units or the
underlying Shares in Canada must be made under available statutory exemptions
from registration and prospectus requirements or under a discretionary exemption
granted by the applicable Canadian securities regulatory authority. Grantees of
the Performance Restricted Share Units are advised to seek legal advice prior to
any resale of the Performance Restricted Share Units or the underlying Shares.
12.    These Terms and Conditions Subject to Plan. The Performance Restricted
Share Units covered by this Agreement and all of the terms and conditions hereof
are subject to all of the terms and conditions of the Plan, a copy of which is
available upon request, except to the extent this Agreement expressly provides
that it applies notwithstanding the terms of the Plan.
13.    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Internal Revenue Code Section 409A, no amendment to this Agreement shall
materially and adversely affect the rights of the Grantee without the Grantee’s
written consent.
14.    Severability. In the event that one or more of the provisions of this
Agreement and Conditions shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.
15.    Governing Law. This Agreement shall be construed and governed in
accordance with the laws of the State of Ohio.



--------------------------------------------------------------------------------



This Agreement is hereby executed by the undersigned on this 26th day of May,
2011.
 
CLIFFS NATURAL RESOURCES INC.




 
/s/ Joseph A. Carrabba
 
Joseph A. Carrabba
 
Chairman, President & CEO



The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Shares or other securities
covered hereby, subject to the terms and conditions of the Plan and the terms
and conditions hereinabove set forth, as of the date first written above.
 
 
 
XXX, Grantee






--------------------------------------------------------------------------------



EXHIBIT A
PERFORMANCE TARGET


For purposes of the Award to which this Exhibit A is attached, the Performance
Target shall be satisfied if and when the steps contemplated under the
Production Capacity Expansion Plan are executed and completed such that the iron
ore concentrate production of the Business Unit operations equals or exceeds
2.67 million tonnes in a 60 day period, in accordance with the objectives, goals
and criteria more specifically described in such Production Capacity Expansion
Plan. For purposes of this Exhibit A: (1) “Production Capacity Expansion Plan”
means the plan to expand production capacity at the Business Unit’s Bloom Lake
operations and/or properties, as accepted and approved by the Company’s Chief
Executive Officer and / or the Company’s Senior Vice President, Human Resources;
and (2) “Business Unit” means the iron ore mining operations and properties
acquired as a result of the acquisition by the Company of the shares of
Consolidated Thompson Iron Mines Limited.





